Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 1/1/22 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-14, and 16-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being in terms of a human being mentally performing
[a] method for signaling to live actors and controlling props and effects during a performance by live actors on a physical set, the method comprising:
receiving [ …] sensor data [of] an involuntary biometric response of one or more audience members experiencing a live performance by one or more actors;
determining […] based on the […] sensor data…a measure of neurological state of the one or more audience members;
generating […] based at least in part on comparing the measures with a targeted story arc, stage directions for the performance; and
signaling […] the stage directions to the one or more actors during the live performance.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., sensor data sent as electronic signals, a computer processor and/or various sensors, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., sensor data sent as electronic signals, a computer processor and/or various sensors are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-4 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-10, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, Victoria, "Shakespeare, Remixed by Biosensors", 5/1/2014, retrieved from URL https://www.vice.com/en/article/bmjmd8/shakespeare-remixed-by-biosensors on 5/4/21 (“Turk”), in view of PGPUB US 20170055033 A1 by Christie (“Christie”), further in view of PGPUB US 20160228744 A1 by Szacherski (“Szacherski”).
In regard to Claims 1, 3-4, 14, and 16-17 Turk teaches a method for signaling to live actors and controlling props and effects during a performance by live actors on a physical set, the method comprising:
receiving […] sensor data from at least one sensor positioned to sense an involuntary biometric response of one or more audience members experiencing a live performance by one or more actors;
(see, e.g., page 2, “biosensors that track their heart rate, brain waves, muscle tension, and perspiration in real time”);


(see, e.g., page 2, “[a]s these physiological responses change according to emotion”; also see, e.g., page 3, “[t]he biosensors…give a good idea of arousal levels”);
generating […] based at least in part on comparing the measures with a targeted story arc, stage directions for the performance; and
signaling […] the stage directions to the one or more actors during the live performance.
“see, e.g., page 1, “[a]s these physiological responses change according to emotion, the directors will use them to ‘remix’ the scenes live, and create a narrative based on an emotional arc”; see also, e.g., page 3, “[t]hat will basically entail giving actors Melanie Heslop and James Mack a pre-arranged hand signal to indicate which scene they should do next”);


Furthermore, to the extent that Turk may fail to specifically teach wherein these steps are performed by a computer processor, however, in an analogous reference Christie teaches employing a computer program to capture audience reaction to a live performance and then altering that performance based on that reaction (see, e.g., Figure 2);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the computer program as taught by Christie in place of the human director as taught by Turk, in order to increase the reliability and predictability of how the performance would proceed depending on the audience reaction.

Furthermore, while Turk teaches determining arousal levels/values based on data from sensors including, e.g., an EEG (see, e.g., page 3), it may not teach the remaining limitations, however, in an analogous reference Szacherski teaches calculating an average value of a sensor reading over a certain time period and comparing that average to a threshold to characterize those sensor readings as certain classes of signals (see, e.g., paragraph 53);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the algorithm taught by Szacherski as part of the method otherwise taught by Turk, in order to more accurately characterize what arousal levels corresponded to what reactions to the performance.


In regard to Claim 9, Christie teaches determining whether or not a selected scene, in fact, resulted in the desired biometric response from the subject (see, e.g., paragraph 44-45) (“error measurement”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the error feedback as taught by Christie as part of the method otherwise taught by Turk, in order to better provide content to the subject in accordance with his/her desired response.

In regard to Claim 10, while Turk teaches individual scenes being correlated with a certain emotional response (see, e.g., page 3) it may not teach each scene being associated with certain targeted biometric values, however,  Christie teaches this functionality (see, e.g., paragraphs 71-72);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the metadata scene coding as taught by Christie as part of the method otherwise taught by Turk, in order to better provide content to the subject in accordance with his/her desired response.
In regard to Claim 13, see rejection of Claim 1.



Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, in view of Christie, further in view of Szacherski, further in view of PGPUB US 20150093729 A1 by Plans et al (“Plans”).
In regard to Claims 5 and 18, while Turk teaches considering sensor data from multiple individuals, including heart rate data, when deciding if/how to change the course of the performance it may not teach calculating an average for data from sensors for each individual (“calculating one of multiple event powers”) and then averaging those heart rates for all of the individuals together (“aggregating the event powers”), however, in an analogous reference Plans teaches this functionality (see, e.g., paragraph 33);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the algorithm taught by Szacherski as part of the method otherwise taught by Turk, in order to more accurately characterize what the audience’s overall reaction to the performance.

In regard to Claims 6 and 19, Plans teaches weighting the sensor data based on where it originates (see, e.g., paragraph 69);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed weighting the sensor data as taught by Szacherski as part of the method otherwise taught by Turk, in order to more accurately characterize what the audience’s overall reaction to the performance.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, in view of Christie, further in view of Szacherski, further in view of PGPUB US 20150142553 A1 by Kodra et al (“Kodra”).
In regard to Claims 7-8 and 20, while Turk teaches employing valence in order to determine how to direct the performance it may not teach employing sensors capable of capturing valence values, however, in an analogous reference Kodra teaches employing facial expression sensors via video capture (“video facial action unit”) in order to characterized valance (see, e.g., paragraph 27) as a mental state;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the sensors and algorithm taught by Kodra in regard to valence as part of the method otherwise taught by Turk, in order to more accurately characterize what the audience’s overall reaction to the performance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, in view of Christie, further in view of Szacherski, further in view of Wikipedia, “Aside”, Wayback Machine date of 11/17/2016, retrieved from URL https://web.archive.org/web/20161117103448/https://en.wikipedia.org/wiki/Aside on 5/4/21 (“Aside”).
In regard to Claims 7-8 and 20, while Turk teaches employing scenes by Shakespeare it may not teach one of the actors engaging with the audience, however, in an analogous reference Aside teaches this feature (see, e.g., “[a]n aside is a dramatic device in which a character speaks to the audience.”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed plot device as taught by Aside as part of the method otherwise taught by Turk, in order to heighten the engagement with the audience.
In regard to Claim 12, see rejection of Claim 1.

Response to Arguments
	Applicant argues on pages 6-7 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    111
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    683
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claims are directed to collecting data (e.g., sensor data), analyzing that data (e.g., determining arousal values and comparing an average of those values to a threshold), and providing an output based on that analysis (e.g., providing stage directions to actors).  Claims directed to such subject matter have been held to be patent ineligible as mental processes by the CAFC in, e.g., Electric Power Group.  Also, the rejection does not identify “electronic signals” as being part of the abstract idea that can be performed mentally.  Furthermore, embodying sensor data in electronic signals has been held by the CAFC to not Electric Power Group and University of Florida Research.
	Applicant further argues on pages 7-8 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image3.png
    129
    680
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    680
    media_image4.png
    Greyscale

Applicant’s arguments are unpersuasive because the FAOM specifically cited Turk and not Szacherski as teaching determining arousal levels/values based on data from sensors including, e.g., an EEG (see page 11 of FAOM).  Szacherski is relied upon to teach calculating an average and comparing that average to a threshold and the combination of the art, thereby, teaches the claimed limitations. Applicant does not specifically define “expectation average arousal” in its specification and nor is it a term of art.  Therefore, the teaching of the cited art to compare an average arousal value with a threshold average arousal value is with the BRI of this limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715